DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Response to Amendment
	The amendment filed 07/22/2022 has been entered.  Claims 1-11, 14-19, and 21-23 remain pending.  Claims 21 and 22 were previously withdrawn.  Claims 24-26 have been added.

Election/Restrictions
	Since claim 26 belongs to the non-elected invention, claim 26 is withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Tang (CN 103396675 A, See machine translation for citation) as evidenced by Shen, “Pre-treatments for enhanced biochemical methane potential of bamboo waste”, Chemical Engineering Journal , 2014, 204, 253-259.
Regarding claim 1, Song discloses acrylonitrile-butadiene styrene (ABS, thermoplastic acrylonitrile containing copolymer)) compositions comprising lignin and optional compatibilizer (Abstract).  Song discloses the lignin was purified by dissolving it in distilled water and adjusting pH to 9.5 to enable all lignin to dissolve completely, then 10 vol% H2SO4 was added dropwise into the aqueous solution of lignin, accompanied by stirring, and followed by washing the lignin precipitate using distilled water until the washing water turned neutral (Experimental: Raw Materials and Sample Fabrication, page 722).  Therefore, the lignin per the teachings of Song is chemically processed.  As shown in the ABS/lignin blends (ABS-S-5, ABSSS-10, ABSS-15) in Table 1, the lignin is present in an amount from 21-about 23 wt% based on components (i) and (ii) of the total weight of the blend (based on calculations).  The compatibilizing agent, SEMS-g-MA, is from 5-15 wt% of the total weight blend.
However, Song does not disclose the compatibilizing agent includes at least one of phthalic anhydride, succinic anhydride, or a dianhydride.  Tang teaches 1-3 parts of a compatibilizer including succinic anhydride [0009, 0020].  Tang relates to wood-plastic composite material wherein the wood includes bamboo waste and the plastic includes ABS copolymer (Abstract, [0015]).  Per the teachings of Shen, bamboo waste includes lignin (Table 1).  Song and Tang are analogous art concerned with the same field of endeavor, namely plastic composites with similar polymers such as ABS.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add succinic anhydride in the amount per the teachings of Tang, and the motivation to do so would have been as Tang suggests succinic anhydride is a suitable compatibilizer [0020].  Since succinic anhydride is a compatibilizer for similar compositions similar to SEMS-g-MA, it is well settled that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980. See MPEP § 2144.06.   
Regarding claim 8, Song discloses the compatibilizer including styrene ethylene-co-butadiene styrene-grafted-maleic anhydride (SEBS-g-MA) (page 722).
Regarding claim 11, Song discloses a composite (Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Tang (CN 103396675 A, See machine translation for citation) as evidenced by Shen, “Pre-treatments for enhanced biochemical methane potential of bamboo waste”, Chemical Engineering Journal , 2014, 204, 253-259 and Matuana, “Composites of Acrylonitrile-Butadiene-Styrene Filled with Wood-Flour”, 2007, Polymers & Polymer Composites, Vo. 15, No. 5, pp. 365-370 as evidenced by Ellington (US 2006/0264579 A1)
Regarding claim 3, Song discloses acrylonitrile-butadiene styrene (ABS, thermoplastic acrylonitrile containing copolymer)) compositions comprising lignin and optional compatibilizer (Abstract).  Song discloses the lignin was purified by dissolving it in distilled water and adjusting pH to 9.5 to enable all lignin to dissolve completely, then 10 vol% H2SO4 was added dropwise into the aqueous solution of lignin, accompanied by stirring, and followed by washing the lignin precipitate using distilled water until the washing water turned neutral (Experimental: Raw Materials and Sample Fabrication, page 722).  Therefore, the lignin per the teachings of Song is chemically processed.  As shown in the ABS/lignin blends (ABS-S-5, ABSSS-10, ABSS-15) in Table 1, the lignin is present in an amount from 21-about 23 wt% based on components (i) and (ii) of the total weight of the blend (based on calculations).  The compatibilizing agent, SEMS-g-MA, is from 5-15 wt% of the total weight blend.  Song recognizes that with increasing lignin loading in ABS, the impact strength drastically decreases, while the flexural strength increases monotonously (Impact and Flexural Properties, page 733).
However, Song does not disclose the compatibilizing agent includes at least one of phthalic anhydride, succinic anhydride, or a dianhydride.  Tang teaches 1-3 parts of a compatibilizer including succinic anhydride [0009, 0020].  Tang relates to wood-plastic composite material wherein the wood includes bamboo waste and the plastic includes ABS copolymer (Abstract, [0015]).  Per the teachings of Shen, bamboo waste includes lignin (Table 1).  Song and Tang are analogous art concerned with the same field of endeavor, namely plastic composites with similar polymers such as ABS.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add succinic anhydride in the amount per the teachings of Tang, and the motivation to do so would have been as Tang suggests succinic anhydride is a suitable compatibilizer [0020].  Since succinic anhydride is a compatibilizer for similar compositions similar to SEMS-g-MA, it is well settled that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.   n re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980. See MPEP § 2144.06.   
	However, Song does not disclose a second acrylonitrile-butadiene-styrene copolymer having a butadiene content of butadiene at least 50 wt%.  Matuana teaches a poly(acrylonitrile-butadiene-styrene) BLENDEX-338 as an impact modifier (Experimental: Materials, page 366 and Table 2).  Per the teachings of Ellington, BLENDEX-338 has a butadiene content of 70 wt% [0037].   Song and Matuana are analogous art concerned with the same field of endeavor, namely plastic composites.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add an impact modifier as per the teachings of Matuana, and the motivation to do so would have been as Matuana suggests improved impact resistance and toughen the composite (page 369).  
	However, Song does not disclose the amount of the second acrylonitrile, butadiene and styrene copolymer having a butadiene content of at least 50% by weight.  As the impact resistance is variable that can be modified by adjusting said amount of high-elasticity acrylonitrile-butadiene-styrene copolymer ABS, the precise impact resistance would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of high-elasticity acrylonitrile-butadiene-styrene copolymer ABS, and the motivation to do so would have been to obtain desired impact resistance (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Claims 6, 9-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Tang (CN 103396675 A, See machine translation for citation) as evidenced by Shen, “Pre-treatments for enhanced biochemical methane potential of bamboo waste”, Chemical Engineering Journal , 2014, 204, 253-259 as applied to claim 1 above, and further in view of Ying (US 2018/0072889 A1).
Regarding claim 6, Song discloses the blend as shown above in claim 1.
	However, Song does not disclose the lignin is selected from a kraft lignin or an organosolv lignin.  Ying teaches organic solvent lignin (organosolv lignin) [0018].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lignin per the teachings of Wang with the organosolv lignin per the teachings of Ying, and the motivation to do so would have been as Ying suggests improving the ultraviolet aging resistance effect and controllability of a degradation period [0003].  
	Regarding claims 9 and 16-18, Song discloses the blend as shown above in claim 1.
	However, Song does not disclose at least one additive selected from a UV stabilizer, an antioxidant, a flame retardant, a colorant, a slip agent, or an anti-static agent.  Additionally, Ying  teaches coloring agent including one or a mixture of more than one of iron oxide red, iron oxide yellow, iron oxide blue, iron oxide purple and iron oxide black [0035]. Ying also discloses a lubricant such as calcium stearate, zinc stearate (slip agents disclosed in the original specification [0013].  Calcium stearate is also a heat stabilizer [0037].  The inorganic mineral powder includes carbon black (which is a colorant per the teachings of the original specification [0012]) [0029].  The metal oxide includes zinc oxide [0031].  The plasticizer includes triethyl phosphate and tributyl phosphate (Since these compounds are organic phosphate, it would be expected that these compounds are flame retardant) [0040-0041].  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to add the additives per the teachings of Ying, and the motivation to do so would have been as Ying suggests to modify the color, lubricate the composition, plasticizer, and/or improve heat resistance [0035].
	Regarding claim 10, Ying teaches the amount of the lubricant is from 1-5 parts [0016].  The inorganic mineral powder is from 5-10 parts [0014].
	However, Song does not disclose the amount of colorant.  As the range of color is variable that can be modified by adjusting said amount of colorant, the precise color would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of colorant, and the motivation to do so would have been to obtain desired color (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Tang (CN 103396675 A, See machine translation for citation) as evidenced by Shen, “Pre-treatments for enhanced biochemical methane potential of bamboo waste”, Chemical Engineering Journal , 2014, 204, 253-259.
Regarding claim 23, Song discloses acrylonitrile-butadiene styrene (ABS, thermoplastic acrylonitrile containing copolymer)) compositions comprising lignin and optional compatibilizer (Abstract).  As shown in the ABS/lignin blends (ABS-S-5, ABSSS-10, ABSS-15) in Table 1, the lignin is present in an amount from 21-about 23 wt% based on components (i) and (ii) of the total weight of the blend (based on calculations).  The compatibilizing agent is from 5-15 wt% of the total weight blend.
However, Song does not disclose the compatibilizing agent includes at least one of phthalic anhydride, succinic anhydride, or a dianhydride.  Tang teaches 1-3 parts of a compatibilizer including succinic anhydride [0009, 0020].  Tang relates to wood-plastic composite material wherein the wood includes bamboo waste and the plastic includes ABS copolymer (Abstract, [0015]).  Per the teachings of Shen, bamboo waste includes lignin (Table 1).  Song and Tang are analogous art concerned with the same field of endeavor, namely plastic composites with similar polymers such as ABS.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add succinic anhydride in the amount per the teachings of Tang, and the motivation to do so would have been as Tang suggests succinic anhydride is a suitable compatibilizer [0020].  Since succinic anhydride is a compatibilizer for similar compositions similar to SEMS-g-MA, it is well settled that it is a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.   n re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980. See MPEP § 2144.06.   
However, Song does not explicitly discloses the composite article has a notched izod impact strength of at least 2 kJ/m2 and/or an elongation at break of at least 2%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the impact strength is dependent on the shape of a part prepared from the blend [0049].  Examples of applicable blending process include simple or high speed mixing, compounding, extrusion, or ball mixing [0051].  Therefore, the claimed effects and physical properties, i.e. the composite article has a notched izod impact strength of at least 2 kJ/m2 and/or an elongation at break of at least 2% would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 1-2, 7-11, 16, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Maldas (US 2006/0006564 A1).
Regarding claims 1 and 2, Song discloses acrylonitrile-butadiene styrene (ABS, thermoplastic acrylonitrile containing copolymer)) compositions comprising lignin and optional compatibilizer (Abstract).  Song discloses the lignin was purified by dissolving it in distilled water and adjusting pH to 9.5 to enable all lignin to dissolve completely, then 10 vol% H2SO4 was added dropwise into the aqueous solution of lignin, accompanied by stirring, and followed by washing the lignin precipitate using distilled water until the washing water turned neutral (Experimental: Raw Materials and Sample Fabrication, page 722).  Therefore, the lignin per the teachings of Song is chemically processed.  As shown in the ABS/lignin blends (ABS-S-5, ABSSS-10, ABSS-15) in Table 1, the lignin is present in an amount from 21-about 23 wt% based on components (i) and (ii) of the total weight of the blend (based on calculations).  The compatibilizing agent, SEMS-g-MA, is from 5-15 wt% of the total weight blend.
However, Song does not disclose the compatibilizing agent includes at least one of phthalic anhydride, succinic anhydride, or a dianhydride.  Maldas teaches a bonding agent or compatibilizing agent includes phthalic anhydride [0084].  The bonding agent is present in an amount of 0.02-5 parts per hundred [0088].  The thermoplastics include acrylonitrile-butadiene-styrene [0081].  Maldas is concerned with plastic composites including cellulosic fillers, such as wood sawdust [0004].  It is known that wood contains lignin.  Song and Maldas are analogous art concerned with the same field of endeavor, namely plastic composites with similar polymers such as ABS.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add phthalic anhydride in the amount per the teachings of Maldas, and the motivation to do so would have been as Maldas suggests such bonding agents have been found effective in enhancing adhesion with cellulosic materials [0084].   
Regarding claim 7, Song does not disclose the compatibilizing agents as recited in claim 7.  Additionally, Maldas teaches impact modifiers such as ethylene vinyl acetate in an amount up 10 parts per 100 parts [0083-0088].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ethylene vinyl acetate in the amount per the teachings of Maldas, and the motivation to do so would have been as Maldas suggests to improve impact resistance [0083].
Regarding claim 8, Song discloses the compatibilizer including styrene ethylene-co-butadiene styrene-grafted-maleic anhydride (SEBS-g-MA) (page 722).
Regarding claims 9-10, Song discloses the blend as shown above in claim 1.
	However, Song does not disclose at least one additive selected from a UV stabilizer, an antioxidant, a flame retardant, a colorant, a slip agent, or an anti-static agent.  Additionally, Maldas teaches additives such as stabilizers, lubricants/processing aid (slip agent), or colorants [0082].  The amount of the stabilizers is up to 3 parts, lubricants up to 2 parts and colorants from 0.1-10 parts per hundred [0088].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add any of the stabilizers, lubricant/processing aid, or colorants, and the motivation to do so would have been as Maldas suggests to improve stability, lubrication and color.
	Regarding claim 11, Song discloses a composite (Abstract).
	Regarding claim 18, Song discloses the lubricant/processing aid including calcium stearate [0083].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Maldas (US 2006/0006564 A1)as applied to claim 1 above, and further in view of Daly (US 2,550,139) and Matuana, “Composites of Acrylonitrile-Butadiene-Styrene Filled with Wood-Flour”, 2007, Polymers & Polymer Composites, Vo. 15, No. 5, pp. 365-370 as evidenced by Ellington (US 2006/0264579 A1).
Regarding claims 4-5, Song discloses the blend as shown above in claim 1.
	However, Song does not disclose the compatibilizing agent includes nitrile rubber.  Daly discloses compositions made from rubbery butadiene-acrylonitrile copolymers (nitrile rubber) mixed with styrene-acrylonitrile copolymer resins (C1/L1-8).  The amount of the nitrile rubber is as low as 10 wt% based on the weight of the resin and rubbery copolymer (C3/L18-23).  Song and Daly are analogous art concerned with the same field of endeavor, namely molded compositions prepared from styrene/acrylonitrile copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the nitrile rubber per the teachings of Daly, and the motivation to do so would have been as Daly suggests having improved low temperature properties (C1/L1-8).  
	However, Song does not disclose the compatibilizing agent an acrylonitrile-butadiene-styrene copolymer having a butadiene content of butadiene at least 50 wt%.  Matuana teaches a poly(acrylonitrile-butadiene-styrene) BLENDEX-338 as an impact modifier (Experimental: Materials, page 366 and Table 2).  Per the teachings of Ellington, BLENDEX-338 has a butadiene content of 70 wt% [0037].   Per the teachings of Maldas, the impact modifier is present in an amount up to 10 parts by weight parts per hundred [0088].  Song and Matuana are analogous art concerned with the same field of endeavor, namely plastic composites.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the high-elasticity acrylonitrile-butadiene-styrene copolymer ABS per the teachings of Ying with the ABS impact modifier per the teachings of Matuana, and the motivation to do so would have been as Maldas suggest improved impact resistance [082, 0088].  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Maldas (US 2006/0006564 A1) as applied to claim 1 above, and further in view of Fu (CN 108659447 A, See machine translation for citation and Derwent Abstract).
Regarding claim 14, Song discloses the blend as shown above in claim 9.
	However, Song does not disclose an additive is an UV stabilizer, which is selected from a benzotriazole, a benzophenol, a sterically hindered amine light stabilizer, or any combination thereof.  Fu teaches an ultraviolet absorbent such as benzotriazole used in an amount of about 0.2-4 parts ( Abstract, page 2).  Fu is concerned with an ABS composite (Abstract). Song and Fu are analogous art concerned with the same field of endeavor, namely ABS composite.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the benzotriazole per the teachings of Fu, and the motivation to do so would have been as Fu suggests protect the composite from UV radiation (page 2).  
Regarding claim 15, Song discloses the blend as shown above in claim 9.
	However, Song does not disclose is an antioxidant which is a phosphite ester, a sterically hindered phenol, or a combination thereof.  Additionally, Fu teaches an antioxidant such as pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate or tris-(2,4-di-tert-butylphenyl)phosphite (Derwent Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add either pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate or tris-(2,4-di-tert-butylphenyl)phosphite as per the teachings of Fu, and the motivation to do so would have been as Fu suggests such compounds would prevent or reduce oxidation (Abstract, page 3).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Maldas (US 2006/0006564 A1) as applied to claim 9 above, and further in view of Kang (Derwent Abstract of CN 103351569 A).
Regarding claim 19, Song discloses the blend as shown above in claim 9.
	However, Song does not disclose the additive is an anti-static agent, which is an ethoxylated fatty acid amine, a diethanolamine, glycerol monostearate, or any combination thereof.  Kang teaches a dispersing lubricant such as glycerol monostearate in an amount of 0.8 parts (Organic Chemistry).  Kang is concerned with ABS composite.  Song and Kang are analogous art concerned with the same field of endeavor, namely ABS composite.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to add glycerol monostearate in the amount per the teachings of Kang, and the motivation to do so would have been as Kang suggests to improve lubrication (Abstract).  

Claims 1, 8, 11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Li, “Reparation of recycled acrylonitrile- butadiene- styrene by pyromellitic dianhydride: Reparation performance evaluation and property analysis”, 2017, 124, 41-47.
Regarding claims 1 and 24, Song discloses acrylonitrile-butadiene styrene (ABS, thermoplastic acrylonitrile containing copolymer)) compositions comprising lignin and optional compatibilizer (Abstract).  Song discloses the lignin was purified by dissolving it in distilled water and adjusting pH to 9.5 to enable all lignin to dissolve completely, then 10 vol% H2SO4 was added dropwise into the aqueous solution of lignin, accompanied by stirring, and followed by washing the lignin precipitate using distilled water until the washing water turned neutral (Experimental: Raw Materials and Sample Fabrication, page 722).  Therefore, the lignin per the teachings of Song is chemically processed.  As shown in the ABS/lignin blends (ABS-S-5, ABSSS-10, ABSS-15) in Table 1, the lignin is present in an amount from 21-about 23 wt% based on components (i) and (ii) of the total weight of the blend (based on calculations).  The compatibilizing agent, SEMS-g-MA, is from 5-15 wt% of the total weight blend.
	However, Song does not disclose a compatibilizing agent including at least one of phthalic anhydride, succinic anhydride, or a dianhydride.  Li teaches pyromellitic dianhydride melt blended with recycled acrylonitrile-butadiene-styrene plastics (Abstract).  The PMDA content is 0.9 wt%.  Song and Li are analogous art concerned with the same field of endeavor, namely melt blended acrylonitrile-butadiene styrene plastics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding pyromellitic dianhydride as per the teachings of Li since the impact resistance and loss modulus are improved (Abstract).
Regarding claim 8, Song discloses the compatibilizer including styrene ethylene-co-butadiene styrene-grafted-maleic anhydride (SEBS-g-MA) (page 722).
Regarding claim 11, Song discloses a composite (Abstract).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Li, “Reparation of recycled acrylonitrile- butadiene- styrene by pyromellitic dianhydride: Reparation performance evaluation and property analysis”, Polymer 124 (2107) 41-47 as applied to claim 1 above, and further in view of Matuana, “Composites of Acrylonitrile-Butadiene-Styrene Filled with Wood-Flour”, 2007, Polymers & Polymer Composites, Vo. 15, No. 5, pp. 365-370 as evidenced by Ellington (US 2006/0264579 A1).
Regarding claim 25, Song discloses the thermoplastic acrylonitrile containing copolymer/lignin blend as shown above in claim 1.
	However, Song does not disclose the compatibilizing agent an acrylonitrile-butadiene-styrene copolymer having a butadiene content of butadiene at least 50 wt%.  Matuana teaches a poly(acrylonitrile-butadiene-styrene) BLENDEX-338 as an impact modifier (Experimental: Materials, page 366 and Table 2).  Per the teachings of Ellington, BLENDEX-338 has a butadiene content of 70 wt% [0037].   Per the teachings of Maldas, the impact modifier is present in an amount up to 10 parts by weight parts per hundred [0088].  Song and Matuana are analogous art concerned with the same field of endeavor, namely plastic composites.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the high-elasticity acrylonitrile-butadiene-styrene copolymer ABS per the teachings of Ying with the ABS impact modifier per the teachings of Matuana, and the motivation to do so would have been as Maldas suggest improved impact resistance [082, 0088].  

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that independent claim 1 now specifically requires that the lignin be a chemically processed lignin (page 8) is not persuasive.  As acknowledged by Applicant, the chemically processes lignin is understood to provide a pure/more pure lignin as compared to any unprocessed lignin (page 9).  Song discloses the lignin was purified by dissolving it in distilled water and adjusting pH to 9.5 to enable all lignin to dissolve completely, then 10 vol% H2SO4 was added dropwise into the aqueous solution of lignin, accompanied by stirring, and followed by washing the lignin precipitate using distilled water until the washing water turned neutral (Experimental: Raw Materials and Sample Fabrication, page 722).  Therefore, the lignin per the teachings of Song is chemically processed.
B) Applicant’s argument that the lignin in the bamboo waste of Tang is not a chemically processed lignin (page 10) is not persuasive.  As shown above in A), Song discloses a chemically processed lignin.  The bamboo waste per the teachings of Tang still contains lignin although other components are present.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C) Applicant’s argument that Tang only discloses combined amounts of (i) lignin (as a small percent of the bamboo waste) and (ii) a thermoplastic acrylonitrile containing copolymer that fall well outside of/below Song’s use (page 10) is not persuasive.  Song teaches the amount for (i) and (ii).  The only component added to Song’s composition is the compatibilizer per the teachings of Tang which would be useful for a lignin containing component and similar thermoplastic.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
D) Applicant’s argument that absent either a teaching or suggestion in Ying or some other sufficient proof, the mere assertion by the Examiner that it would be expected that the butadiene content is within or overlaps the claimed range since the ABS copolymer has high elasticity cannot sufficiently serve as proof that the disclosed ABS indeed has/would have the required butadiene content (page 12) is not persuasive.  It is known that the butadiene component provides the elasticity. Acrylonitrile and styrene are both thermoplastic.  Ying discloses the impact modifier comprises a high-elasticity acrylonitrile-butadiene-styrene.  Therefore, the butadiene must be at least half the amount.  Furthermore, Matuana teaches a poly(acrylonitrile-butadiene-styrene) as an impact modifier which has a butadiene content of 70 wt%.
E) Applicant’s argument that Maldas is not at all a chemically processed lignin (page 14) is not persuasive.  The only component added to Song’s composition is the binding agent per the teachings of Maldas which would be useful for a lignin containing component, wood sawdust, and similar thermoplastic.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
F) Applicant’s argument that that the combined amounts of components (i) and (ii) in Maldas do not provide the 75 wt% or greater (page 14) is not persuasive.  Song teaches the amount for (i) and (ii).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
G) Applicant’s argument that Maldas clearly fails to disclose or suggest use of the recited range of from about 14 to 23% by weight of the total weight of the blend of phthalic anhydride (page 16) is not persuasive.  According to claim 4 in which claim 5 depends, the compatibilizing agent includes at least phthalic anhydride and further includes nitrile rubber and an acrylonitrile-butadiene-styrene copolymer having a butadiene content of butadiene at least 50% by weight.  Song discloses the amount of a compatibilizer is used in the amount from 5 to 15 wt% of the blend.  Furthermore, Matuana teaches the impact modifier which is also a compatibilizing agent is up to 10 parts by weight parts per hundred [0088].  Daly teaches the nitrile rubber which is also a compatibilizing agent is as low as 10 wt% based on the weight of the resin and rubbery copolymer.  It would have been obvious to one of ordinary skill in the art to adjust the amount of the compatibilizing agent in order to improve impact resistance and improving low temperature properties as well as enhance adhesion.  The amount of the total compatibilizing agent would overlap or is close to the claimed range and would be expected to have similar properties.        

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767